PER CURIAM.
Upon review of the three issues raised on appeal we find no reversible error and affirm. The record reflects sufficient evidence to support the jury verdict finding the appellee, Robert W. Taylor, free of negligence. In addition we find no abuse of discretion by the trial court on its rulings in the proposed jury instruction and the objections made by appellant’s counsel during closing arguments. Cf. LeRetilley v. Harris, 354 So.2d 1213 (Fla. 4th DCA 1978).
Accordingly, the judgment of the trial court is hereby affirmed as to the issues raised on direct appeal. We continue the stay of the cross-appeal.
DOWNEY, ANSTEAD and HERSEY, JJ., concur.